DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The substitute specification filed on 07 October 2021 is acknowledged. The substitute specification contains page numbering. 
Election/Restriction: 

1c.	Applicant's election without traverse of Group I (claims 1-10 and 13-16), filed on 20 August 2021 is acknowledged.   
1d.	Claims 1-20 are pending, of which claims 1-10, 13-16 are under consideration. 
1e  	Claims 11-12, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

2.	The information disclosure statement filed on 11 September 2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Examiner’s Amendment:

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with by Robert L. Sharp, (Applicants' Representative) on 14 October 2021.
The application has been amended as follows: 

In the Claims:

3a.	(Once Amended) Claim 1.  An antibody comprising a heavy chain variable region (HCVR) and a light chain variable region (LCVR), wherein the HCVR comprises a HCDR1, HCDR2, and HCDR3, and the LCVR comprises a LCDR1, LCDR2, and LCDR3, wherein the amino acid sequence of the HCDR1 is 

3b.	In claim 2, line 2, before “SEQ ID NO: 7” delete "given by"   
3c.	In claim 2, line 3, before “SEQ ID NO: 8” delete “given by”
3d.	In claim 5, line 2, before “SEQ ID NO:” delete “given by”
3e.	In claim 5, line 3, before “SEQ ID NO: 10” delete “given by”
i) an antibody comprising a heavy chain variable region (HCVR) and a light chain variable region (LCVR), wherein the HCVR comprises a HCDR1, HCDR2, and HCDR3, and the LCVR comprises a LCDR1, LCDR2, and LCDR3, wherein the amino acid sequence of the HCDR1 is ii) one or more pharmaceutically acceptable carriers, diluents, or excipients.

3g.	In claim 14, line 3, before “SEQ ID NO: 9” delete "given by" 
3h.	In claim 14, line 4, before “SEQ ID NO: 10” delete "given by"  
3i.  	Please cancel claims 11-12 and 17-20 without prejudice or disclaimer.  


Reasons of Allowance:

4.	The prior art does not teach or suggest the claimed anti-CD200R antibody that comprises the heavy chain variable region (HCVR) of SEQ ID NO: 7, (HCDR1-3 of SEQ ID NO: 1-3) and the light chain variable region (LCVR), (LCDR1-3 of SEQ ID NO: 4-6).  The instant specification demonstrates in vivo agonistic activity of the claimed antibody to treat contact dermatitis or colon inflammation, (see tables 5-6).  The prior art of Holmannová et al, (Acta Medica (Hradec Králové) 2012; Vol. 55; pages 59-65), teach that a CD200R agonist CD200Fc (solubilized forms of the CD200 molecules) is administered to an animal model of multiple sclerosis, (mice) during the chronic phase of EAE and showed that the severity of EAE is reduced and disease progression was in vivo, (see abstract).  The reference teaches that a PEGylated DNA aptamer that successfully agonizes CD200R1 and exhibit immunomodulatory properties in two different models of inflammation, (see page 353, column 2). Liu, (The Journal of Neuroscience, 2010, 30(6):2025–2038) teach that the administration of CD200R1 agonist (CD200Fc) protected oligodendrocytes from apoptosis in vitro and in vivo in a multiple sclerosis model.

5.	This application is in condition for allowance except for the following formal matters: 

Sequence Compliance/Specification:
The disclosure is objected to because of the following informalities: 

On 20 November 2019, Applicant submitted a computer readable form of the sequence listing.  However, the application does not contain an amendment to the beginning of the specification that indicates the sequence listing of the text file is incorporated by-reference in its entirety, which includes the name of the ASCII text file; the date of creation; and the size of the ASCII text file in bytes.  Please also see the Notice to Comply with Sequence Requirements mailed 20 September 2019, reiterated herein below.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion:
6.	Claims 1-10, 13-16 are allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        14 October 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647